UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 20, 2012 VILLAGE BANK AND TRUST FINANCIAL CORP. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-50765 (Commission File Number) 16-1694602 (IRS Employer Identification No.) 15521 Midlothian Turnpike Midlothian, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 897-3900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 20, 2012, Village Bank and Trust Financial Corp. (the “Company”) announced that it has received notice from the Nasdaq Stock Market that it has regained compliance with the minimum bid price requirement set forth in Nasdaq Listing Rule 5550(a)(2) and this matter is now closed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VILLAGE BANK AND TRUST FINANCIAL CORP. (Registrant) Date:December 20, 2012 By: /s/ C. Harril Whitehurst, Jr. C. Harril Whitehurst, Jr. Senior Vice President and CFO
